 



Exhibit 10.2
GARTNER, INC.
RESTRICTED STOCK AGREEMENT FOR EUGENE A. HALL
     Gartner, Inc. (the “Company”) hereby awards to you, Eugene A. Hall (the
“Employee”), an award of restricted Common Stock of the Company (the “Restricted
Stock”) under the Company’s 2003 Long-Term Incentive Plan (the “Plan”). The date
of this Restricted Stock Agreement (the “Agreement”) is November 9, 2005 (the
“Award Date”). Subject to the provisions of Appendix A (attached hereto) and of
the Plan, the principal features of this award are as follows:
Total Number of Shares of Restricted Stock: 500,000

          Scheduled Vesting Dates:   Number of Shares:
 
       
The first date after October 15, 2004 on which the Company’s Common Stock trades
at an average price of $20 per Share (the average price shall equal the average
of the high and low sales price for the Company’s Common Stock for the trading
day in question) or more on any established stock exchange or a national market
system for sixty (60) consecutive trading days*
    300,000  
 
       
The first date after October 15, 2004 on which the Company’s Common Stock trades
at an average price of $25 per Share (the average price shall equal the average
of the high and low sales price for the Company’s Common Stock for the trading
day in question) or more on any established stock exchange or a national market
system for sixty (60) consecutive trading days*
    100,000  
 
       
The first date after October 15, 2004 on which the Company’s Common Stock trades
at an average price of $30 per Share (the average price shall equal the average
of the high and low sales price for the Company’s Common Stock for the trading
day in question) or more on any established stock exchange or a national market
system for sixty (60) consecutive trading days*
    100,000  

*Except as otherwise provided in Appendix A, Employee will not vest in the
Restricted Stock unless he is employed by the Company or one of its Affiliates
through the applicable vesting date.
     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Shares covered by this award is contained in Paragraphs 3, 4
and 6 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS
THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

     
GARTNER, INC.
  EMPLOYEE
 
   
By:      /s/ Maynard G. Webb, Jr.
  /s/ Eugene A. Hall
 
  EUGENE A. HALL
Title: Chairman of the Compensation Committee
   

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK
     1. Award. The Company hereby awards to the Employee under the Plan an award
of 500,000 Shares of Restricted Stock at a purchase price $0.0005 (par value)
per Share, commencing on the date hereof, subject to all of the terms and
conditions in this Agreement and of the Plan. By accepting this award of
Restricted Stock, the par value purchase price for each Share of Restricted
Stock will be deemed paid by the Employee by past services rendered by the
Employee.
     2. Transfer of Shares. As soon as practicable after the Award Date, the
Company will record the Restricted Stock in book form with stock transfer agent
subject to the terms and conditions set forth in the Plan. As soon as
practicable after the Shares of Restricted Stock shall have vested in the manner
set forth in Paragraphs 3 or 6, the Company will have the Shares listed in
street name with a brokerage company of the Company’s choice, free of any
restrictions imposed pursuant to this Agreement. In no event shall the Shares be
so listed unless and until the Shares have vested and all other terms and
conditions in this Agreement have been satisfied. By accepting the Restricted
Stock, the Employee irrevocably nominates and appoints the Secretary of the
Company as agent (the “Agent”) for purposes of surrendering or transferring the
Restricted Stock to the Company upon any forfeiture or transfer required or
authorized by this Agreement. This power is intended as a power coupled with an
interest and will survive the Employee’s death. In addition, it is intended as a
durable power and will survive the Employee’s disability.
     3. Vesting Schedule. Subject to Paragraphs 4 and 6, the Shares of
Restricted Stock awarded by this Agreement shall vest in accordance with the
vesting provisions set forth on the first page of this Agreement. Shares of
Restricted Stock shall not vest in the Employee in accordance with any of the
provisions of this Agreement unless the Employee shall have been continuously
employed by the Company or by one of its Affiliates from the Award Date until
the date such vesting is deemed to have occurred. For purposes of this
Agreement, “trading day” means any day on which the New York Stock Exchange is
open for trade. For purposes of this Agreement, “Affiliate” means any
corporation or any other entity (including, but not limited to, partnerships and
joint ventures) controlling, controlled by, or under common control with the
Company.
     4. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Shares of Restricted Stock that have not vested at the time
of the Employee’s Termination of Service shall thereupon be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company. The Employee hereby appoints the Agent with full power of substitution,
as the Employee’s true and lawful attorney-in-fact with irrevocable power and
authority in the name and on behalf of the Employee to take any action and
execute all documents and instruments, including, without limitation, stock
powers which may be necessary to transfer the certificate or certificates
(whether in book form or otherwise) evidencing such unvested Shares to the
Company upon such Termination of Service. For purposes of this Agreement,
“Termination of Service” means a cessation of the employee-employer relationship
between the Employee and the Company or an Affiliate for any reason, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability, retirement, or the disaffiliation of an Affiliate, but excluding any
such termination where there is a simultaneous reemployment by the Company or an
Affiliate.
     5. Death of Employee. Any distribution or delivery to be made to the
Employee under this Agreement shall, if the Employee is then deceased, be made
to the Employee’s designated beneficiary, or if no beneficiary survives the
Employee, to the administrator or executor of the Employee’s estate. Any
designation of a beneficiary by the Employee shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     6. Change in Control and other Acceleration. In the event of a Change in
Control, the Shares of Restricted Stock awarded pursuant to this Agreement shall
vest as to 100% of the Shares. Further, the Committee in its absolute discretion
at any time may accelerate the vesting of all or any portion of the Shares of
Restricted Stock awarded pursuant to this Agreement. If so accelerated, such
Shares will be considered as having vested as of the date specified by the
Committee.
-ii-

 



--------------------------------------------------------------------------------



 



     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, the Company may delay delivery of any stock unless and until the
Employee shall have delivered to the Company or its designated Affiliate the
full amount of any federal, state or local income or other taxes which the
Company or such Affiliate may be required by law to withhold with respect to
such Shares. The Employee may elect to satisfy any such income tax withholding
requirement by having the Company withhold Shares of Common Stock otherwise
deliverable to the Employee or by delivering to the Company already-owned Shares
of Common Stock, subject to the absolute discretion of the Committee to disallow
satisfaction of such withholding by the delivery or withholding of stock. The
number of Shares withheld pursuant to the prior sentence will be rounded up to
the nearest whole Share, with no refund for any value of the Shares withheld in
excess of the tax obligation as a result of such rounding.
     8. Rights as Stockholder. Effective as of the Award Date, the Employee
shall have all of the rights or privileges of a stockholder of the Company in
respect of the Restricted Stock, including with respect to voting such Shares
and receipt of dividends and distributions on such Shares. If any such dividends
or distributions are paid in Shares of Company Common Stock, the Shares shall be
subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid.
     9. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment shall be determined from time to time by
the Company, or the Affiliate employing the Employee, as the case may be, and
the Company, or the Affiliate employing the Employee, as the case may be, shall
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued employment for any period of time. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or acknowledged by the Company, or the Affiliate employing the
Employee, as the case may be, shall not be deemed a Termination of Service for
the purposes of this Agreement.
     10. Tax Consequences. Set forth below is a brief summary, as of the Award
Date, of some of the federal tax consequences arising from the award of Shares
of Restricted Stock and disposition of such Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
     (a) Award of Shares of Restricted Stock. Generally, no income will be
recognized by the Employee in connection with the award of unvested Shares of
Restricted Stock. Generally, as the Shares vest, the Employee will recognize
compensation income in an amount equal to the difference between the fair market
value of the Shares of Restricted Stock at the time the Shares vest and the
amount paid for the stock, if any (the “Spread”). Generally, the Spread will be
subject to tax withholding by the Company, and the Company will be entitled to a
tax deduction in the amount at the time the Employee recognizes compensation
income with respect to Shares of Restricted Stock.
     (b) Disposition of Shares. Upon disposition of the Shares of Restricted
Stock, any gain or loss is treated as capital gain or loss. If the Shares are
held for at least one year, any gain realized on disposition of the Shares will
be treated as long-term capital gain for federal income tax purposes. Long-term
capital gains are grouped and netted by holding periods. Net capital gains on
assets held for more than 12 months is currently capped at 15%. As of the date
of this Agreement, capital losses are allowed in full against capital gains, and
up to $3,000 against other income.
     11. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary, at 56 Top Gallant Road, Stamford, CT 06904 or at such other address
as the Company may hereafter designate in writing.
     12. Award is Not Transferable. Except as provided in Paragraph 5 above,
until the applicable Shares of Restricted Stock vest this award and the rights
and privileges conferred hereby shall not be sold, transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this award, or of any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this award
and the rights and privileges conferred hereby immediately shall become null and
void. If
-iii-

 



--------------------------------------------------------------------------------



 



the Employee effects any action in contravention of this Paragraph 13, any
provision of this Agreement to the contrary notwithstanding, the Restricted
Stock at issue shall immediately be forfeited to the Company.
     13. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock awarded under this Agreement will be registered under U.
S. federal securities laws and will be freely tradable upon receipt. However,
the Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     14. Binding Agreement. Subject to the limitation on the transferability of
this award contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     15. Conditions for Transfer of Stock. The Shares of stock deliverable to
the Employee may be either previously authorized but unissued Shares or issued
Shares that have been reacquired by the Company. The Company shall not be
required to transfer on its books or listed in street name with a brokerage
company any Shares of Restricted Stock prior to fulfillment of all the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any State or Federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any State or Federal governmental agency,
which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
Award Date as the Committee may establish from time to time for reasons of
administrative convenience.
     16. Plan Governs/Defined Terms. This Agreement is subject to all the terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.
     17. Committee Authority. The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent therewith and to interpret
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.
     18. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     19. Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
     20. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.
     21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.
-iv-

 



--------------------------------------------------------------------------------



 



     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock award, the Employee expressly warrants that he or she has
received a Restricted Stock award under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
o 0 o

 